Campbell, C. J.,
delivered the opinion of the court.
The court instructed the jury with substantial accuracy that, if the defendant were otherwise guilty under § 2917 of the Code, and-would shield himself from its penalty on the ground of full compensation to the owner of the oxen, he must show payment or tender of the sum awarded as compensation, unless the jury believed that the owner had accepted the assumpsit of Mr. Carlisle of the amount as satisfaction.
The question was fairly submitted to the jury, and while there is some ground for surprise that the verdict was not for the defendant, we are unwilling to disturb it.

Judgment affirmed.